         Case 1:20-cv-03031-RCL Document 16 Filed 01/22/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 AMERICAN CIVIL LIBERTIES UNION                   )
 et al.,                                          )
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        )         Civil Action No. 20-3031 (RCL)
                                                  )
 FEDERAL BUREAU OF PRISONS, et al.,               )
                                                  )
                Defendants.                       )
                                                  )
                                                  )


                                     [PROPOSED] ORDER

       Upon consideration of the Defendants’ Motion [15] for Extension of Time to file Vaughn

indices and dispositive motions, it is hereby:

       ORDERED that Defendants’ Motion is GRANTED.

       It is FURTHER ORDERED that Defendants shall file a Status Report on February 16,

2021, updating the Court on the processing of Plaintiffs’ FOIA requests.



       It is SO ORDERED this 22nd day of January, 2021.




                                                      /s/ Royce C. Lamberth
                                                      ROYCE C. LAMBERTH
                                                      United States District Judge
